DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-9, 11, 12, 15-22, and 25 remain pending. 
(b) Claims 10, 13, 14, 23, and 24 are canceled by the applicant without prejudice.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 11/10/2021. The Applicant’s claims 1-9, 11, 12, and 15-23 remain pending. The Applicant amends claims 1-3, 12, and 15-18. The Applicant adds claim 25. The Applicant cancels claims 10, 13, 14, 23, and 24.
(a) The Applicant, via the claim amendments filed on 11/10/2021, has overcome the 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 112(b) claim rejections.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
a vehicle dynamic control system which is of dual-circuit configuration and which comprises a first bake circuit which acts on one or more first wheel brakes, and a second brake circuit fluidly isolated from the first brake circuit which acts on one or more second wheel brakes different from the one or more first wheel brakes, the first brake circuit comprising a first hydraulic pressure generator which can be actuated electrically for control interventions, and the second brake circuit comprising a second hydraulic pressure generator which can be actuated elecically for control interventions and which can be actuated independently of the first hydraulic pressure generator; a third hydraulic pressure generator independently electrically actuatable from the first and second hydraulic pressure generators which is configured to generate hydraulic pressure for at least one of the two brake circuits; a controller which is configured: to detect a functional loss of at least one of the two brake circuits and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss; and, if the functional loss and the requirement of a control intervention are detected, to actuate at least the third hydraulic pressure generator for carrying out or assisting the control intervention. 
The closest prior art of record Lesinski (U.S. P.G. Publication 2016/0009267) teaches a hydraulic vehicle brake system (Lesinski, Paragraphs 0031-332 and Figure 3A). Moreover Lesinski teaches a dual circuit configuration (i.e., a first and second braking control system, thus a first and second brake circuit – also see ECU 1 and ECU 2), wherein the first braking control system acts on a first wheel brakes (Lesinski, Paragraphs 0033-0036 and Figures 1, 2, and 4A). Lesinski also teaches that the second brake control system can generate a hydraulic pressure independent of the first brake control system (Lesinski, Paragraphs 0035-0036 and Figure 2). Lesinski additionally teaches a third pressure generator (i.e., third pump) for the two brake circuits (Lesinski, Paragraph 0044 and Figure 4A). Furthermore, Lesinski teaches a controller determining a functional loss (e.g., loss of pressure from the first pump or failure of a brake circuits) and if determining a functional loss of the pressure, then activating the third hydraulic pressure generator (i.e., third pump) to assist in pressure generating (i.e., control intervention), (Lesinski, Paragraphs 0033-0036 and 0044 and Figures 1, 2, and 4).
Lesinski does not specifically teach the hydraulic motor vehicle brake system to include detect[ing] a functional loss … and a requirement of a control intervention on the at least one brake circuit which is affected by the functional loss. 
Besier (U.S. P.G. Publication 2017/0072920) teaches determining a functional loss of the at least two brake circuits (Besier, Paragraphs 0064-0074). Moreover, Besier teaches determining the functional loss is based on a requirement of the control 
However, Lesinski and Besier do not specially teach “a third hydraulic pressure generator independently electrically actuatable from the first and second hydraulic pressure generators which is configured to generate a pressure for at least one of the two brake circuits,” as recited in claim 1.
As a result, Lesinski and Besier both separately and combined do not teach “a third hydraulic pressure generator independently electrically actuatable from the first and second hydraulic pressure generators which is configured to generate a pressure for at least one of the two brake circuits,” as recited in claim 1.
Independent claim 2, 12, and 18 recite limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. The dependent claims are allowable for depending upon allowable claims 1, 2, 12, and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667